Citation Nr: 1103205	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-39 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Entitlement to service connection for bilateral tinnitus.

2.	Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for bilateral hearing 
loss, assigning a 10 percent evaluation, effective January 29, 
2007, and denied service connection for bilateral tinnitus.  

In July 2009, the Board remanded the issues to further develop 
the medical record.  As such, the file was transferred to the 
Appeals Management Center (AMC) in Washington, DC, and the 
requested development was attempted.  Pursuant to the Board's 
remand order, a VA examination was conducted in March 2010, the 
Veteran's medical records from Bay Pines VA Medical Center were 
obtained, and the Veteran was issued a VCAA notice in compliance 
with Vazquez-Flores.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  This matter is properly before the Board for 
adjudication.

The Veteran appeared and gave testimony before the Board in 
September 2008.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.	The Veteran had noise exposure in service and has bilateral 
tinnitus.

2.	The Veteran's bilateral tinnitus is related to his active 
service.

3.	Prior to March 18, 2010, the competent medical evidence showed 
Level VI hearing loss in the left ear and Level III hearing 
loss in the right hear.  
4.	As of March 18, 2010, the competent medical evidence shows 
Level VI hearing loss in the left ear, and Level V hearing 
loss in the right ear.  


CONCLUSIONS OF LAW

1.	 Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b) (2010).

2.	As of March 18, 2010, the criteria for a 20 percent rating, 
but no more, for bilateral hearing loss have been met.  38 
U.S.C.A. §§  1155, 5103 (West 2002); 38 C.F.R. §§  3.321, 
4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to the Veteran's claim for entitlement to service 
connection for bilateral tinnitus, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  

Before assessing the merits of the Veteran's appeal for an 
initial rating for bilateral hearing loss, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 


A pre-rating VCAA letter was issued in February 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  It is further noted that in a July 
2009 letter, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claim of an 
initial rating for bilateral hearing loss, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. §  5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claims for higher initial ratings were readjudicated 
in a June 2010 supplemental statement of the case, curing any 
notice timing errors.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (issuance of a fully compliant section 5103(a) 
notice followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  Consequently, the Board 
finds that VA met its obligation to notify the Veteran and no 
further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
adequate VA examinations in April 2007 and March 2010, and by 
affording him the opportunity to give testimony before the Board 
in September 2008.  The record includes VA and private treatment 
records and the service medical records.  It appears that all 
known and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claim.



Service Connection for Bilateral Tinnitus
Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Analysis 

The Veteran contends that he was exposed to loud noises in the 
military and was never issued hearing protection.  He asserts 
that the same acoustic trauma during military service that caused 
the service-connected hearing loss caused his bilateral tinnitus.  

Service treatment records indicate that the Veteran did not 
complain or seek treatment for tinnitus in service.  As such, 
there is no tinnitus noted during service.  However, service 
connection is in effect for bilateral hearing loss due to noise 
exposure in service.   Therefore, the Board concedes that the 
Veteran had noise exposure while in the military.

A January 2007 private audiology report shows that the Veteran 
complained of constant, bilateral ringing in his ears, as well as 
military and occupational noise exposure.  However, the physician 
did not give an opinion as to the etiology of the bilateral 
tinnitus.

At an April 2007 VA audiological examination, the Veteran 
reported that ringing in his ears began three to four years ago.  
He also reported that the onset was gradual and had become 
progressively worse over the past year, at the time of the 
examination.  The examiner opined that tinnitus was less likely 
than not related to in-service noise exposure because there is no 
report of tinnitus while in service, and the Veteran reported the 
onset of tinnitus was well after his separation from service.  
The examiner explained that if the tinnitus was due to military 
noise exposure, it would have had its onset at that time.

At a September 2008 hearing, the Veteran testified that he began 
to have ringing in his ears while in Vietnam, after being exposed 
to loud noises as a result of explosions.  He explained that he 
has continued to have ringing in his ears since the early 1980's.  
He stated that the ringing has gotten worse over the years and 
has been more frequent and severe in the last 10 to 15 years.  

In a March 2010 VA examination report, the examiner opined that 
the Veteran's tinnitus is most likely caused by or a result of 
unprotected military noise exposure due to the Veteran's report 
of tinnitus onset since military service and because acoustic 
trauma is already conceded as the Veteran is service-connected 
for impaired hearing.  

The record contains conflicting VA medical evidence as to whether 
the Veteran's tinnitus is related to military noise exposure.  
The April 2007 VA opinion against the Veteran's claim states that 
there is no report of tinnitus while in service and the onset of 
tinnitus was well after his separation from service.  However, 
the March 2010 VA examiner opined that the tinnitus is most 
likely caused by or a result of unprotected military noise 
exposure due to the Veteran's report of tinnitus onset since 
military service and because acoustic trauma is already conceded 
as the Veteran is service-connected for impaired hearing.  The 
Board finds that the Veteran has provided competent and credible 
testimony of tinnitus starting during service and continuing to 
this day.  The Board notes at this juncture that where an 
approximate balance of positive and negative evidence exists in 
favor or against the claim, the benefit-of-the doubt is given to 
the veteran.  38 C.F.R. §  3.102.  Therefore, based on the 
evidence of record and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
bilateral tinnitus is warranted and the claim is granted.

Increased Rating for Bilateral Hearing Loss
Applicable Rules & Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned based 
upon a mechanical use of tables found in 38 C.F.R. § 4.85; there 
is no room for subjective interpretation.  Scores are simply 
matched against Table VI to find the numeric designation, then 
the designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing impairment.  

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VIa will be used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 
38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher. 38 C.F.R. § 4.86(b).


Analysis 

At his September 2008 hearing, the Veteran testified that his 
hearing loss disability had grown worse since the April 2007 VA 
examination.  He also stated that his supervisor noticed his 
worsening hearing and that the disability was having an 
increasing impact on his occupational functioning.

The Veteran underwent a VA examination in April 2007.  
Audiological testing showed puretone thresholds, in decibels, as 
follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
65
75
70
LEFT
20
30
75
75
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 60 
decibels (dB) in the right ear and 65 dB in the left ear.  The 
Veteran had word recognition of 88 percent in the right ear and 
92 percent in the left ear using the Maryland CNC test.  The 
puretone thresholds were 30 decibels at 1000 Hertz, bilaterally, 
and 75 decibels at 2000 Hertz in the left ear.  Therefore Table 
VIa was used to determine the Roman numeral designation for the 
left ear, which was then elevated to the next higher numeral.  
The audiological findings from the Veteran's April 2007 
audiological evaluation translate into Level VI hearing loss for 
the left ear, and Level III hearing loss for the right ear.  See 
38 C.F.R. § 4.85.  Numeric designations III and VI correspond to 
a 10 percent disability rating under Diagnostic Code 6100.  See 
38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100. 

In September 2008, the Veteran testified that his hearing loss 
had become more severe since the April 2007 VA examination.  As a 
result, the Veteran underwent another VA audiological examination 
in March 2010.  Audiological testing showed puretone thresholds, 
in decibels, as follows: 




HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
55
75
75
LEFT
20
30
65
70
80

Pure tone threshold averages (from 1000 to 4000 Hz) were 56.25 dB 
in the right ear and 61.25 in the left ear.  The Veteran had word 
recognition of 68 percent in the right ear and 64 percent in the 
left ear using the Maryland CNC test.  The puretone thresholds 
were 30 decibels or less at 1000 Hertz, bilaterally, but less 
than 70 decibels at 2000 Hertz, bilaterally.  Therefore Table VIa 
was not used to determine the Roman numeral designation.  The 
audiological findings from the Veteran's March 2010 audiological 
evaluation translate into Level VI hearing loss for the left ear, 
and Level V hearing loss for the right ear.  See 38 C.F.R. § 
4.85.  Numeric designations VI and V correspond to a 20 percent 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. §§  
4.85, Diagnostic Code 6100. 

The Board acknowledges the Veteran's contentions regarding the 
severity of his hearing loss and lay statements dated in July 
2009 submitted by his daughters.  Because a layperson is 
competent to establish the presence of observable symptomatology, 
the Board finds the Veteran competent to state that he has a hard 
time understanding what people are saying and that he has to tilt 
his head to one side in an attempt to hear what is being said.  
His daughters are competent to state that the Veteran's hearing 
has deteriorated over the last twenty-five years, that they have 
noticed the Veteran struggling to hear, and that he is unable to 
hear when using the telephone if there is no background noise or 
if the person is not looking directly at him and speaking loudly.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board must determine if the assertions are credible in order 
to assign appropriate weight to his statements.  The Veteran's VA 
examination reports show that he has bilateral normal to severe 
sensorineural hearing loss.  Therefore, the statements are 
consistent with findings in his medical examinations.  Based on 
the evidence of record, the Board finds the statements to be 
credible.

The Board has carefully reviewed and considered all evidence of 
record.  The competent medical evidence of records shows that in 
March 2010, the Veteran had Level VI hearing loss for the left 
ear, and Level V hearing loss for the right ear.  Thus, the Board 
concludes that for the stage of the initial rating period from 
March 18, 2010, a 20 percent rating is warranted for bilateral 
hearing loss.

Extraschedular Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's service-connected bilateral hearing loss is 
appropriately contemplated by the 20 percent schedular rating 
criteria under Diagnostic Code 6100.  For this reason, the Board 
finds that the schedular rating criteria is adequate to rate the 
Veteran's disability, and referral for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.

A 20 percent rating for bilateral hearing loss is granted subject 
to controlling regulations governing the payment of monetary 
awards.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


